Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 41 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seidl (US 2006/0280579).  Seidl discloses an attaching arrangement (6) for attaching in insertion arrangement (4) to an elongated suspending member (10) comprising: a joining formation (G1) for joining the attaching arrangement to the insertion arrangement (see Fig. 3); a through passage to allow passage of the suspending member (see Fig. 9); a fastening formation (27) for fastening to a connector (B2) and; a guide member (34) which can be received in tool receiving cavity (16) of the insertion arrangement (see Fig. 3) wherein the passage extends through the guide member (see Fig. 3).


Allowable Subject Matter
Claims 1, 5-6, 12-14, 16-19, 21-26, 30, 75 and 84-85 are allowable.



Response to Remarks
Applicant argues that Tjerrild (US 2020/0378427) is disqualified from being prior art since it has an effective date after that of the instant application.  In response, the examiner agrees and has replaced the reference to Tjerrild with the reference to Seidl in the rejection.  Seidl’s effective date being in 2006 is well before that of the instant application.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Steffenfauseweh (US 2020/0191190) and Appleberry (US 3,778,957) are cited as other examples of attaching arrangements with elongate suspending member.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677